Citation Nr: 0202910	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  01-02 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a stomach 
disorder. 

(The issue of entitlement to service connection for a stomach 
disorder will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in New Orleans, Louisiana.  The veteran filed a timely notice 
of disagreement in November 2000 and a timely substantive 
appeal in March 2001.  The veteran had requested a travel 
Board hearing, which was scheduled in December 2001, but the 
veteran telephoned the RO on the scheduled date and stated 
that he was experiencing car trouble.  The record does not 
indicate that he requested another hearing date when he 
called.  The Board notes that appellant's brief  makes no 
mention of a new Board hearing.  Accordingly, the Board finds 
that the veteran has failed to submit a timely written 
request for a new hearing.  38 C.F.R. § 20.702(d) (2001). 

The Board is undertaking additional development on 
entitlement to service connection for a stomach disorder 
pursuant to authority granted by 67 Fed. Reg. 3,009, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,009, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.

Historically, the veteran initially filed for entitlement to 
service connection for a stomach condition in October 1953.  
The RO denied the claim by rating decision dated in May 1954.  
Since that initial rating decision, the veteran has filed 
numerous times to reopen his claim for service connection for 
a stomach disorder based on new and material evidence.  




FINDINGS OF FACT

1.  A claim for service connection for a stomach disorder was 
denied by rating decision dated in June 1994.

2.  The evidence submitted since the June 1994 rating 
decision pertinent to the claim is new and bears directly and 
substantially upon the specific matter under consideration 
because it addresses the issue of an in service injury or 
illness.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision that denied service 
connection for a stomach disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993).

2.  Evidence since the June 1994 rating decision wherein the 
regional office denied the claim for service connection for a 
stomach disorder is new and material, and the claim for 
service connection is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110  (West 1991 
& Supp. 2001).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2001).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2001).

The evidence of record in June 1994 consisted of the service 
medical records, VA inpatient records, and lay statements.  
The service medical records disclose that the veteran 
underwent a pre-induction physical examination in October 
1951 and a discharge physical in October 1953.  Both 
examination reports are negative for stomach disorders.  
Outpatient records indicate that the veteran complained of 
stomach cramps, pain, and nausea in May 1952, July 1953, 
August 1953, and October 1953.  An October 1953 upper 
gastrointestinal series of X-rays  were interpreted to show a 
normal esophagus, stomach, and duodenum.  The outpatient 
records are negative for a diagnosis of a stomach disorder.  

VA inpatient records show the veteran underwent surgery in 
April 1956 to excise a markedly inflamed Meckel's 
diverticulum and the appendix.  A pathological report dated 
in April 1956 gives diagnoses of acute periappendicitis and 
hemorrhagic  infarction (massive) of Meckel's diverticulum.  
A gastrointestinal series of X-rays, reported in June 1972, 
was interpreted to show an ulcer crater on the superior 
aspect of the duodenal bulb.  J.H.C wrote in December 1978 
and W.J.L. wrote in April 1979 that each had personal 
knowledge of the veteran from the service.  They both state 
that they recall the veteran having problems with his stomach 
and lower intestine while training at Schoffield Barracks, 
for which he went to sick call on several occasions.  Dr. 
M.M. in a "statement of health condition," dated in October 
1986, stated that the veteran had peptic ulcer disease by 
history.

The appellant did not appeal the June 1994 rating decision 
and it became the last final denial under Evans v. Brown, 
supra.  

In support of his application to reopen his claim the veteran 
submitted two lay statements and a statement from his 
treating physician.  The first lay statement is dated in May 
2000 and is signed by E.L.T., the veteran's brother.  Mr. T 
states that the veteran underwent surgery in 1953 in the 
veteran's hospital in Jackson, Mississippi, while he was 
still on active duty.  According to Mr. T, the surgery was 
needed as a result of injuries that the veteran sustained in 
Korea.  Mr. T. further stated that he saw that the veteran 
had a very large scar from the surgery.  F.C.P. wrote a 
statement dated in April 2000 that asserts that he was in the 
service at the same time as the veteran's.  Mr. P states that 
he was aware of the veteran's 1953 surgery, performed to 
address the veteran's stomach problems.  

The veteran's personal physician, Dr. C.W.R. wrote, in an 
undated statement, that he examined the veteran in his office 
on February 2001.  The veteran gave a history of being 
wounded in the Korean conflict, when he was stuck by 
"shrapnel" in the lower right quadrant of the abdomen and 
his jeep was overturned.  He was stabilized in Korea and 
returned to the United States, where he underwent extensive 
surgery involving the right lower quadrant of the abdomen.  
During surgery, "shrapnel" was removed and an area of 
abscess and a benign teratoma, which had developed in the 
region of the "shrapnel" wounds.  Physical examination 
demonstrated a large, healed surgical scar in the right lower 
quadrant of the abdomen, which was consistent with the 
extensive surgical history given by the patient.  In Dr. R's 
opinion, the area and extent of surgical incision was not 
consistent with just an appendectomy procedure.  The doctor 
further opined that the scar was consistent with more 
extensive procedures having taken place to address internal 
injuries secondary to wounds from "shrapnel" and other 
munitions.

II. Analysis

The Board must first note that the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the Court 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  Id. at 1357, 1364.  The Court of Appeals 
for the Federal Circuit further held that the Court's "legal 
analysis may impose a higher burden on the veteran before a 
disallowed claim is reopened" as to what constitutes 
"material evidence" (Id. at 1357, 1360), and remanded the 
case for review under the Secretary's regulatory definition 
of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

For the limited purpose of determining whether new and 
material evidence has been submitted, the evidence submitted 
by and on behalf of the claimant must be presumed to be 
credible.  Justus v. Principi, 3 Vet. App. 510 (1992). 

A review of the record demonstrates that the recently 
submitted lay statements are cumulative.  These statements 
merely corroborate that the veteran sought treatment for 
stomach related problems, which was previously established by 
his service medical records and earlier lay statements.  

Dr. R's opinion, however, presents newly submitted 
information in that he opines that the veteran's surgical 
scar is consistent with a scar that would be left from the 
excision of "shrapnel" or munitions.  In rejecting this 
report as new and material evidence, the RO has pointed out 
that the history provided to the physician is at odds with 
the service medical records and that there is no indication 
he actually reviewed the medical records in the claims 
folder.  Under the controlling case law, however, for 
purposes of determining whether evidence is new and material, 
adjudicators must presume the crediblity of the evidence 
submitted by the claimant, including as in this case the 
history of the disability as related to the physician by the 
claimant.  Justus, supra.  The only material exception to 
that rule is where the history relied upon has previously 
been expressly rejected by adjudicators.  Reonal v. Brown, 5 
Vet. App. 458 (1993)  

In this matter, the Board can not find where a prior 
adjudication expressly rejected the history of events in 
service related to Dr. R.   Moreover, the veteran was awarded 
the combat infantryman badge, and thus is entitled to the 
presumptions provided in 1154(b), and this presumption has 
not been addressed in a prior adjudication.  Thus, although 
the RO correctly pointed out material conflicts in the record 
with the history presented to Dr. R., under the controlling 
case law that type of analysis can not be performed at the 
stage of determining whether new and material evidence has 
been submitted on the record as it now stands.  Accordingly, 
the Board finds that new and material evidence was presented.


ORDER

New and material evidence having been received to reopen the 
veteran's claim for service connection for a stomach 
disorder, the claim is reopened.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

